EXHIBIT 10.5




Loan No. 526436:11




MORTGAGE NOTE

$6,800,000.00

Oak Brook, Illinois

May 11, 2010

FOR VALUE RECEIVED, INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a
Delaware limited liability company, having its principal place of business at
2901 Butterfield Road, Oak Brook, Illinois 60523 (hereinafter referred to as
"Maker"), promises to pay to the order of JOHN HANCOCK LIFE INSURANCE COMPANY
(U.S.A.) ("John Hancock"), a Michigan corporation, its successors and assigns,
at its address at 197 Clarendon Street, C-3, Boston, Massachusetts 02116 (John
Hancock and each successor or assign being hereinafter referred to as "Payee"),
or at such place as the holder hereof may from time to time designate in
writing, the principal sum of Six Million Eight Hundred Thousand and 0/100
Dollars ($6,800,000.00) in lawful money of the United States of America with
interest thereon to be computed from the date of disbursement of the loan
proceeds at the Applicable Interest Rate (hereinafter defined).

1.

Payment of Principal and Interest.  Principal and interest shall be paid as
follows:

(a)

If the loan proceeds are not disbursed on the first day of a month, then
interest only at the Applicable Interest Rate from and including the date of
disbursement of the loan proceeds to the first day of the month following such
disbursement shall be due and payable in advance on the date of such
disbursement;

(b)

 Installments of interest only in the amount of Thirty-Four Thousand and 0/100
Dollars ($34,000.00) per month shall be paid monthly in arrears commencing on
the 1st day of July, 2010 and continuing on the first day of each calendar month
thereafter up to and including the 1st day of June, 2015. Thereafter, principal
and interest is to be paid in installments as follows:  Forty Thousand Seven
Hundred Sixty-Nine and 44/100 Dollars ($40,769.44) on the 1st day of July, 2015,
and on the first day of each calendar month thereafter up to and including the
1st day of May, 2017; and

(c)

The outstanding principal balance and all accrued and unpaid interest thereon
and all other sums and fees due under this Note shall be due and payable on the
1st day of June, 2017 (the "Maturity Date").

Interest on the principal balance of this Note shall be calculated on a monthly
basis using, as the agreed method of calculation, a three hundred sixty (360)
day year consisting of twelve (12) months of thirty (30) days each; provided,
however, that interest for a period of





1







EXHIBIT 10.5




Loan No. 526436:11




less than a full month shall be calculated by multiplying the actual number of
days elapsed during such partial month by a daily rate based upon a three
hundred sixty-five (365) day year and the interest rate then due under this
Note.

The term "Applicable Interest Rate" as used in this Note shall mean from the
date of disbursement of the loan proceeds through and including the Maturity
Date, a rate of 6.00% per annum.

If at any time Payee receives, from Maker or otherwise, any amount applicable to
the Debt (hereinafter defined) which is less than all amounts due and payable at
such time, Payee may apply that payment to amounts then due and payable in any
manner and in any order determined by Payee, in Payee’s sole discretion.  Payee
shall, however, be under no obligation to accept any amount less than all
amounts then due and payable.  Maker agrees that neither Payee’s acceptance of a
payment from Maker in an amount that is less than all amounts then due and
payable nor Payee’s application of such payment shall constitute or be deemed to
constitute either a waiver of the unpaid amounts or an accord and satisfaction.
 This provision shall control notwithstanding any inconsistent direction by
Maker or any other obligor hereunder.

The whole of the principal sum of this Note, together with all interest accrued
and unpaid thereon and all other sums due under this Note and any other
instrument now or hereafter evidencing, securing, guaranteeing or executed in
connection with the indebtedness evidenced hereby (the "Loan Documents") (all
such sums hereinafter collectively referred to as the "Debt") shall without
notice become immediately due and payable at the option of Payee on the
happening of an "Event of Default" as the same is defined in the Mortgage
(hereinafter defined).  All of the terms, covenants and conditions contained in
the Mortgage and the other Loan Documents are hereby made part of this Note to
the same extent and with the same force as if they were fully set forth herein.

2.

Prepayment.  Except as provided below, Maker may not prepay the loan evidenced
by this Note (the “Loan”) in whole or in part.

On or after the end of the third Loan Year (as hereinafter defined), on any date
and subject to giving Payee not less than thirty (30) nor more than ninety (90)
days’ prior written notice specifying the scheduled payment date on which
prepayment is to be made (the "Prepayment Date"), Maker may prepay the entire
principal amount together with any and all accrued interest and other sums due
under the Loan Documents, and subject to payment of a prepayment premium equal
to the greater of:

(a)

the positive amount, if any, equal to (i) the sum of the present values of all
scheduled payments due under this Note from the Prepayment Date to and including
the Maturity Date, minus (ii) the principal balance of this Note immediately
prior to such prepayment; or

(b)

1.00% of the principal balance of this Note immediately prior to such
prepayment.





2







EXHIBIT 10.5




Loan No. 526436:11




All present values shall be calculated as of the Prepayment Date, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of this Note as established in The Wall
Street Journal or other business publication of general circulation five (5)
business days before the Prepayment Date.

In the event that the yield rate on publicly traded United States Treasury
Securities is not obtainable, then the nearest equivalent issue or index shall
be selected, at Payee’s reasonable determination, and used to calculate the
prepayment premium.

The Loan will be open to prepayment without premium on any date during the last
ninety (90) days of the term of the Loan.

If any notice of prepayment is given, the principal balance of the Loan and the
other sums required pursuant to this Section 2 shall be due and payable on the
Prepayment Date, unless Maker provides written notice to Payee that it is
revoking said prepayment notice no later than five (5) business days prior to
the Prepayment Date.

Provided no default exists under the Loan Documents, the above premium shall not
be applicable to a prepayment resulting from Payee’s election to require
insurance loss proceeds or condemnation awards to be applied to a payment of
principal.

No partial prepayment shall be allowed.

The Loan Year is defined as any twelve month period commencing with the date on
which the first monthly installment is due or any anniversary thereof.

3.

Acceleration/Default.  Maker acknowledges that no tender of a prepayment under
the Loan Documents shall be effective unless such prepayment is accompanied by
the applicable prepayment fee as set forth in Section 2 of the Note. If, prior
to the expiration of the third Loan Year, the indebtedness evidenced by this
Note shall have been declared due and payable by Payee or the provisions of any
other Loan Documents due to an Event of Default by Maker, then in addition to
the applicable prepayment fee there shall also then be immediately due and
payable a sum equal to:

(a)

the interest which would have accrued on the principal balance of the Note
evidencing the Loan at the interest rate set forth in the Note from the date of
such acceleration to the expiration of the third Loan Year, plus;

(b)

a prepayment fee in the amount equal to the prepayment fee that would have been
due an payable at the expiration of the third Loan Year.

In addition, in the event of any tender of payment of such indebtedness made on
or prior to the first (1st) anniversary of the date of the Loan Documents, there
shall also then be immediately due and payable an additional prepayment fee of
two percent (2%) of the principal balance of the Loan.





3







EXHIBIT 10.5




Loan No. 526436:11




All present values shall be calculated as of the date of said payment, using a
discount rate, compounded monthly, equal to the yield rate, converted to its
monthly equivalent, of the United States Treasury Security having the closest
maturity date to the Maturity Date of this Note as established by Payee in its
reasonable discretion.  In the event that the yield rate on publicly traded
United States Treasury Securities is not obtainable, then the nearest equivalent
issue or index shall be selected, at Payee’s reasonable determination, and used
to calculate the prepayment premium.




If an Event of Default occurs on or after the date on which prepayment is
permitted, then in lieu of the above premium, payment of a premium calculated in
the manner set forth in Section 2 hereof shall be required.

A tender of the amount necessary to satisfy the entire indebtedness, paid at any
time following such Event of Default or acceleration, including at a foreclosure
sale or during any subsequent redemption period, if any, shall be deemed a
voluntary prepayment, and, at Payee’s option, such payment shall include a
premium as described above.

4.

Default Rate.  Maker does hereby agree that upon the occurrence of an Event of
Default and while any Event of Default exists, including, without limitation,
the failure of Maker to pay the Debt in full on the Maturity Date, Payee shall
be entitled to receive and Maker shall pay interest on the entire unpaid
principal sum, effective from the date of Maker's initial default with respect
to such Event of Default without allowance for any applicable notice and/or
grace period, at a rate (the "Default Rate") equal to five percent (5%) above
the Applicable Interest Rate, but in no event to exceed the highest rate
permitted under the laws of the jurisdiction where the property secured by the
Mortgage is situated.  This charge shall be added to the Debt, and shall be
deemed secured by the Mortgage.  This clause, however, shall not be construed as
an agreement or privilege to extend the date of the payment of the Debt, nor as
a waiver of any other right or remedy available to Payee by reason of the
occurrence of any Event of Default.  

5.

Late Charge.  If any monthly principal and interest payment payable under this
Note is not paid in full within five (5) days of the date on which it is due,
Maker shall pay to Payee an amount equal to the lesser of five percent (5%) of
such unpaid sum or the maximum amount permitted by applicable law to defray the
expenses incurred by Payee in handling and processing such delinquent payment
and to compensate Payee for the loss of the use of such delinquent payment and
such amount shall be secured by the Loan Documents. No late charge will be
assessed on the Maturity Date.

6.

Security for Loan.  This Note is secured by the Mortgage and certain other Loan
Documents.  The term "Mortgage" as used in this Note shall mean the Mortgage,
Assignment of Leases and Rents and Security Agreement and Fixture Filing dated
the date hereof in the principal sum of $6,800,000.00 given by Maker for the use
and benefit of Payee covering certain premises located at 3307-3343 S. Orange
Blossom Trail, Kissimmee, in the County of Osceola, State of Florida, as more
particularly described therein.

7.

Compliance with Law.  It is expressly stipulated and agreed to be the intent of
Maker and Payee at all times to comply with applicable state law or applicable
United





4







EXHIBIT 10.5




Loan No. 526436:11




States federal law (to the extent that it permits Payee to contract for, charge,
take, reserve or receive a greater amount of interest than under state law) and
that this paragraph shall control every other covenant and agreement in this
Note and the other Loan Documents.  If the applicable law (state or federal) is
ever judicially interpreted so as to render usurious any amount called for under
this Note or any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the Debt, or if Payee’s exercise of the
option to accelerate the Maturity Date, or if any prepayment by Maker results in
Maker’s having paid any interest in excess of that permitted by applicable law,
then it is Payee’s express intent that all excess amounts theretofore collected
by Payee shall be credited on the principal balance of this Note and all other
Debt and the provisions of this Note, and the other Loan Documents immediately
be deemed reformed and the amounts thereafter collectible hereunder and
thereunder reduced, without the necessity of the execution of any new documents,
so as to comply with the applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder.  All sums paid or
agreed to be paid to Payee for the use or forbearance of the Debt shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Debt until payment in full so that the
rate or amount of interest on account of the Debt does not exceed the maximum
lawful rate from time to time in effect and applicable to the Debt for so long
as the Debt is outstanding.  Notwithstanding anything to the contrary contained
herein, in the Mortgage or in any of the other Loan Documents, it is not the
intention of Payee to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

8.

Amendments.  This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

9.

Joint and Several Liability.  If Maker consists of more than one person or
party, the obligations and liabilities of each such person or party shall be
joint and several.

10.

Construction.  Whenever used, the singular number shall include the plural, the
plural the singular, and the words "Payee" and "Maker" shall include their
respective successors, assigns, heirs, executors and administrators.

11.

Waivers.  Maker and all others who may become liable for the payment of all or
any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, protest, notice of protest and non-payment and
notice of intent to accelerate the maturity hereof (and of such acceleration).
 No release of any security for the Debt or extension of time for payment of
this Note or any installment hereof and no alteration, amendment or waiver of
any provision of this Note, the Mortgage or any other Loan Documents made by
agreement between Payee and any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Maker and any other who may become liable for the payment of all or any part of
the Debt, under this Note, the Mortgage or any other Loan Documents.





5







EXHIBIT 10.5




Loan No. 526436:11




12.

Authority.  Maker (and the other undersigned representative of Maker, if any)
represents that Maker has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note, the Mortgage and the
other Loan Documents and that this Note, the Mortgage and the other Loan
Documents constitute valid and binding obligations of Maker.

13.

Time.  Time is of the essence of this Note.

14.

Replacement Note.  In the event of the loss, theft or destruction of this Note,
upon Maker’s receipt of a reasonably satisfactory indemnification agreement
executed in favor of Maker by Payee or in the event of the mutilation of this
Note, upon the surrender of the mutilated Note by Payee to Maker, Maker shall
execute and deliver to Payee a new Mortgage note in form and content identical
to this Note in lieu of the lost, stolen, destroyed or mutilated Note.

15.

Notice.  All notices required to be given pursuant hereto shall be given in the
manner specified in the Mortgage directed to the parties at their respective
addresses as provided therein.

16.

Costs and Expenses.  Maker shall pay all expenses and costs, including fees and
out-of-pocket expenses of attorneys and expert witnesses and costs of
investigation incurred by Payee as a result of any Event of Default or in
connection with efforts to collect any amount due under this Note or to enforce
the provisions of any of the Loan Documents, including those incurred in
post-judgment collection efforts and in any bankruptcy proceeding (including any
action for relief from the automatic stay of any bankruptcy proceeding) or
judicial or non-judicial foreclosure proceeding.

17.

Forbearance.  Any forbearance by Payee in exercising any right or remedy under
this Note, the Mortgage or any other Loan Document or otherwise afforded by
applicable law shall not be a waiver of or preclude the exercise of that or any
other right or remedy.  The acceptance by Payee of any payment after the due
date of such payment or in an amount which is less than the required payment
shall not be a waiver of Payee’s right to require prompt payment when due of all
other payments or to exercise any right or remedy with respect to any failure to
make prompt payment.  Enforcement by Payee of any security for Maker’s
obligations under this Note shall not constitute an election by Payee of
remedies so as to preclude the exercise of any other right or remedy available
to Payee.

18.

Section Headings.  The Section headings inserted in this Note have been included
for convenience only and are not intended and shall not be construed to limit or
define in any way the substance of any section contained herein.

19.

Limitation on Liability.  The obligations and liability of Maker pursuant to the
following subsections (a) and (b) are collectively referred to as “Recourse
Obligations”.

(a)

Limited Recourse Obligations.  Notwithstanding anything to the contrary
contained herein, but subject to the obligations of Paragraph 45 of the Mortgage
and subsection (b) below, any claim based on or in respect of any liability of
Maker under this Note,





6







EXHIBIT 10.5




Loan No. 526436:11




the Mortgage or any other Loan Document shall be enforced only against the
Mortgaged Property (as such term is defined in the Mortgage) and any other
collateral now or hereafter given to secure this Note and not against any other
assets, properties or funds of Maker; provided, however, that Maker shall be
personally liable for amounts under the Loan Documents to the extent of, but
limited to the amount of, any loss, costs or damage actually incurred arising
out of the matters described in the subsections below which liability shall not
be limited solely to the Mortgaged Property and other collateral now or
hereafter given to secure this Note but shall include all of the assets,
properties and funds of Maker:  (i) fraud, material misrepresentation and waste,
(ii) any rents, issues or profits collected more than one (1) month in advance
of their due dates, (iii) any misappropriation of rents, issues or profits,
security deposits and any other payments from tenants or occupants (including,
without limitation, lease termination fees), insurance proceeds, condemnation
awards or other sums of a similar nature, (iv) liability under environmental
covenants, conditions and indemnities contained in the Mortgage and in any
separate environmental indemnity agreements, (v) personalty or fixtures removed
or allowed to be removed by or on behalf of Maker and not replaced by items of
equal or greater value or functionality than the personalty or fixtures so
removed, (vi) failure to pay taxes, assessments or ground rents prior to
delinquency, or to pay charges for labor, materials or other charges which can
create liens on any portion of the Mortgaged Property and any sums expended by
Payee in the performance of or compliance with the obligations of Maker under
the Loan Documents, including, without limitation, sums expended to pay taxes or
assessments or hazard insurance premiums or bills for utilities or other
services or products for the benefit of the Mortgaged Property, (vii) the
unauthorized sale, conveyance or transfer of title to the Mortgaged Property or
interest in the Maker or encumbrance of the Mortgaged Property, voluntarily, by
operation of law or otherwise, (viii) the failure of Maker to maintain its
status as a single purpose, bankruptcy-remote entity pursuant to its
organizational documents and the Loan Documents, (ix) a violation of the
provisions of Paragraph 18(h) of the Mortgage, and (x) attorney's fees, court
costs and other expenses incurred by Payee in connection with its enforcement of
its remedies under the Loan Documents, including, but not limited to, in
connection with any bankruptcy proceeding or reorganization brought by or
against the Maker or any of its principals.  Nothing herein shall be deemed (w)
to be a waiver of any right which Payee may have under any bankruptcy law of the
United States or the state where the Mortgaged Property is located including,
but not limited to, Section 506(a), 506(b), 1111(b) or any other provisions of
the U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require that all collateral securing the
indebtedness secured hereby shall continue to secure all of the indebtedness
owing to Payee in accordance with this Note, the Mortgage and the other Loan
Documents; (x) to impair the validity of the indebtedness secured by the
Mortgage; (y) to impair the right of Payee as mortgagee or secured party to
commence an action to foreclose any lien or security interest; or (z) to modify,
diminish or discharge the liability of any guarantor under any guaranty or of
any indemnitor under any indemnity agreement.

(b)

Full Recourse Obligations.  Notwithstanding anything to the contrary contained
in this Note or the other Loan Documents, the exculpation provisions of
subsection (a) above will BECOME NULL AND VOID and the Loan will be FULLY
RECOURSE to Maker and any guarantor under any guaranty in the event that Maker,
any guarantor under any guaranty or any indemnitor under any indemnity agreement
(i) commences as debtor any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation,





7







EXHIBIT 10.5




Loan No. 526436:11




dissolution or similar law, or seeks or consents to the appointment of a
receiver, conservator, trustee, custodian, manager, liquidator or similar
official for it or the whole or any substantial part of its property; (ii) makes
any assignment for the benefit of its creditors, or enters into an arrangement
or composition or similar plan with or for the benefit of creditors generally
occurring in circumstances in which such entity is unable to meet its
obligations as they become due; (iii) if an involuntary bankruptcy proceeding is
filed against Maker which Maker colluded with the filing party(ies) to cause its
filing; (iv) if required to do so under the terms of the Loan Documents, fails
to maintain its status as a single purpose, bankruptcy-remote entity pursuant to
its organizational documents and the Loan Documents; or (v) any claim, by reason
of the operation of federal bankruptcy, state insolvency, or similar creditors'
rights laws, is asserted to the effect that the transaction creating the lien of
this Mortgage is either (a) a fraudulent conveyance or fraudulent transfer, or
(b) a preferential transfer.

20.

Agreement to Perform.  Maker agrees to perform and comply with each of the
covenants, conditions, provisions, and agreements of Maker contained in this
Note, the Mortgage and each of the Loan Documents.  Maker agrees that the
obligation evidenced by this Note shall be payable in accordance with its terms
without offset, counterclaim, demand, withholding or deduction.  

21.

Book Entry.  Maker hereby appoints Payee as its agent for the purpose of
maintaining a registration book in which the ownership of this Note shall be
recorded.  In addition to any provisions set forth in the Loan Documents, this
Note may be sold, transferred or assigned only upon notification by the holder
to John Hancock at the address indicated below that a sale, transfer or
assignment of this Note has been duly executed by the holder.




Notice of any sale, transfer or assignment of this Note is to be provided to:




John Hancock Life Insurance Company (U.S.A.)

c/o Book Entry Agent

Real Estate Finance Group

197 Clarendon Street, C-3

Boston, Massachusetts 02116

Attention:  Arthur J. Francis

This Note shall be governed and construed in accordance with the laws of the
State of Florida and the applicable laws of the United States of America.

[Remainder of page intentionally left blank; signature page to follow]





8







EXHIBIT 10.5




Loan No. 526436:11




IN WITNESS WHEREOF, Maker has duly executed and delivered this Note the day and
year first above written.




Signed, sealed and delivered

in the presence of:

MAKER:

 

INLAND DIVERSIFIED KISSIMMEE PLEASANT HILL, L.L.C., a Delaware limited liability
company

 

 

[Illegible]   

Name:










[Illegible]   

Name:

By:  Inland Diversified Real Estate Trust, Inc., a Maryland corporation




By: /s/ Barry L. Lazarus  

Name: Barry L. Lazarus

Title: President

 

 

 







Pleasant Hill Commons\Mortgage Note








9





